Citation Nr: 0626714	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.    

The skin disorder claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and his 
alleged PTSD stressor is uncorroborated.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - PTSD

The veteran contends that he experienced PTSD stressors while 
performing duties as part of the Red Horse, 554 Combat 
Engineering Group, performing various combat support 
activities in Vietnam.  While his military occupational 
specialty (MOS) is officially noted as water and waste 
processing specialist, he nonetheless performed various 
activities not specifically limited to that MOS on an "as 
needed" basis.  As a result, he participated in many convoy 
activities.  
Basically, service connection for PTSD requires a specific 
diagnosis consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  

Here, the focus of this claim is not on evidence of diagnosis 
of PTSD, which the record does contain (see, e.g., 2001 
record (VA) of M. Uddo, Ph.D., diagnosing PTSD and concluding 
that it is due to unspecified "military-related stressors 
while serving in Vietnam").  Rather, the key issue is the 
lack of a verified stressor because it is not shown by 
official service records that the veteran had engaged in 
combat against the enemy, such as by award of combat-specific 
citations (e.g., Combat Infantryman Badge, Purple Heart 
Medal, or award with a "V" device for valor).  Therefore, 
notwithstanding evidence of diagnosis of PTSD that has been 
attributed to unspecified military stressors, VA must have 
evidence of a verified stressor upon which the diagnosis and 
nexus opinion are anchored.  The law provides: "Just because 
a physician or other health professional accepted appellant's 
description of his . . . experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A determination as to whether a claimant is a combat veteran 
is key in a PTSD claim because he is entitled to have his lay 
stressor allegation accepted, without corroboration, if he 
had engaged in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Before this provision applies, the Board must 
find that he had engaged in combat with the enemy.  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The veteran's service personnel records indicate active 
service in the Republic of Vietnam from December 1967 to 
December 31, 1968.  The veteran himself reports that he was 
in Vietnam during such period.  The service personnel 
records, including Form DD 214, do not document assignment to 
combat duty, or award of combat-specific citations.

Although it is certainly plausible that the veteran's MOS of 
"water and waste processing specialist," as well as the 
various activities and convoy missions he has reported, 
viewed together, could have placed the veteran in or near a 
combat zone, such evidence is not indisputable proof of 
occurrence of claimed stressors, and certainly is not 
indisputable evidence of personal engagement in combat 
against the enemy.  VA's General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe, hostile unit, or 
instrumentality.  VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  Under such circumstances, no single piece of 
evidence is dispositive, and VA must assess the credibility, 
probative value, and relative weight of each relevant item of 
evidence.  The claimant's combat activity allegations are to 
be evaluated with other evidence of record.  Id. 

Corroboration of alleged stressors inherently involves 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all evidence to determine probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence; not every piece of evidence has the same 
probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Under the circumstances, the appropriate question, then, is 
whether, in the course of working as a "waste and water 
processing specialist" and performing 
combat-support activities, the veteran personally experienced 
trauma, e.g., through a threat of, or actual injury to, his 
person, or through witnessing incidents that could be the 
basis for the PTSD diagnosis.  

In multiple written statements and through hearing testimony, 
the veteran reported convoy activities like moving building 
materials, assisting in perimeter defense, "ammo dump" 
guarding, and guarding of airplanes on the runway at Phan 
Rang Air Force Base (AFB).  Although the veteran has 
submitted written statements and has testified that Phan Rang 
AFB was under mortar attack every day, he also testified that 
he did not have actual knowledge that the base was "hit."  
See hearing transcript, pp. 6-7.  Also, he recalls that Nha 
Trang, where he worked as a plumber, was under mortar attack.  
He said that, around November 1968, he was with another 
soldier whose name he cannot recall, and whose abdomen was 
cut with a knife wielded by a civilian Vietnamese youth.  He 
learned from others that that individual was transported to 
Japan for treatment.  He does not recall whether military 
police documented that incident.  He reported that he had 
heard about, but did not actually see, another soldier who 
committed suicide by shooting himself in the mouth with an M-
16 after reading a "Dear John" letter.        

The various incidents as described by the veteran could have 
been stressful.  However, without more specific information, 
they, as described to date, do not appear to be the types of 
incidents that can be verified by official military records.  
Also, the service medical records do not reflect complaints 
about stress or contemporaneous reports of incidents that 
could help buttress the veteran's stressor allegations.  
Uncorroborated allegation of proximity to a combat area, 
without more, is insufficient to establish combat service.  
See VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

Of the various stressor statements of record, the stressors 
that are most conducive to corroboration are those concerning 
mortar attacks in Nha Trang and Phan Rang.  The veteran has 
not alleged personal injury during any such attack.  Nor has 
he provided information like names of American casualties 
during such attack that could be the basis for corroboration.  
Nonetheless, the RO did obtain the U.S. Air Force chronology 
of attacks against ten primary Air Force operating bases in 
Vietnam from 1961-73.  There were attacks on Nha Trang on May 
22, 1968; June 21, 1968; and September 21 and 22, 1968.  
There were attacks on Phan Rang on March 7, 1968; June 23, 
1968; and August 21, 1968.  Based on these records, it is 
possible that the veteran experienced one or more of these 
attacks.  Unless personal combat activity is established - 
not the case here - the veteran bears the burden of advancing 
a stressor that can be verified to some extent, even though 
not as to every single detail in every instance.  See 
38 C.F.R. § 3.159(c)(2)(i) (2005); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as a veteran's direct, personal 
involvement in the stressful incident, may not be necessary 
in some circumstances).  Presence in or near a combat zone 
and trauma experienced there, or other traumatic event, 
could, on a case-by-case basis, support service connection 
for PTSD, provided however, there is sufficient corroboration 
that such incidents were, or likely were, experienced by the 
veteran.  

In light of Pentecost and the above considerations, the Board 
is tasked with determining whether the evidence for and 
against establishment of a confirmed PTSD stressor is in 
equipoise.  Based on a review of the totality of the 
evidence, the Board concludes that that is not the case.  In 
particular, even though it is possible that the veteran was 
in the vicinity of one or more attack(s) at Nha Trang or Phan 
Rang, it is highly significant that the veteran himself is 
vague about what he personally experienced with respect to a 
stressor.  As for Phan Rang, the veteran claims that that AFB 
was under daily mortar attack, but does not report he was 
present when an attack occurred.  If an attack did occur and 
the veteran was in the vicinity or witnessed the attack, it 
would be reasonable to expect him to state so, particularly 
when the contention is that such experience was so traumatic. 
Moreover, his recollection of daily mortar attacks is 
inconsistent with the official records of attacks.  

Moreover, with respect to claimed stressors associated with 
Nha Trang, the veteran does not actually report detailed 
information about personal experience that caused him to fear 
for his own safety, even though he does state that attacks 
occurred there.  Also, to the extent that he does report 
incidents that were stressful to him (serviceman cut with a 
knife by a Vietnamese youth; learning from others that a 
soldier committed suicide upon receiving a "Dear John" 
letter), it is significant that these events are not those 
associated with an enemy attack on his convoy or base.  In 
fact, the veteran reported that his friend, whose name he 
cannot recall, was cut during his time in Nha Trang, 
apparently when he was off-duty "walking through the town."  
See hearing transcript, pp. 8-9.  As for the soldier's death 
by suicide, the veteran reported that he heard about this 
incident from others; he did not report that he himself 
witnessed the suicide or saw the body after the incident.

Further, with respect to various other accounts reported by 
the veteran, they do not appear to be events that can be 
subject to verification.  For instance, he reported that, 
while he was off duty drinking with friends at a strip club, 
he saw Koreans, who had driven to the club in a jeep with a 
machine gun mounted, arguing with First Airborne soldiers.  
He reportedly sensed trouble and left to go to another club 
across the street.  The Koreans went back to the jeep and 
opened fire on the club, killing everyone inside.  The 
veteran does not actually state that he witnessed that 
incident.  He also reported that he was in danger of sniper 
attacks during convoy trips.  He further said that, on a 
convoy trip to Cam Ranh Bay, he and others delivered a truck 
full of dead bodies to a morgue.  He provides vague reports 
of friends killed in Vietnam.  These accounts are not the 
types of events that could be subject to verification, unless 
the veteran can provide more specific information.  For 
instance, if American soldiers had died in the club or 
elsewhere during the veteran's Vietnam tour, and the veteran 
names at least one casualty, then further corroboration 
effort might be warranted.      

As for the lay statement from the veteran's brother recalling 
that the veteran told him about a convoy trip during which a 
truck traveling ahead drove over a land mine and the 
veteran's friend was "badly hurt" or "killed," the veteran 
himself did not report this specific incident as a stressor, 
providing sufficient details.  Nor did the veteran himself 
report an incident during which a boy threw a hand grenade 
into a truck on a convoy mission, but people inside that 
truck escaped before it exploded; rather, the account of this 
incident is provided in the lay statement from the veteran's 
brother.  It is not even known whether these accounts are 
based on secondhand knowledge (that is, based on stories the 
veteran heard), or on firsthand knowledge based on what the 
veteran himself saw.  Thus, these accounts, too, are not 
stressor statements that could be the subject of meaningful 
corroboration.                   

The veteran himself must carry the burden of advancing 
sufficiently detailed information about at least one incident 
to enable VA to corroborate it.  He has not done so here, 
even though that responsibility lies with him under 38 C.F.R. 
§ 3.159(c)(2)(i).  To the extent official military records, 
like the service medical and personnel records and Air Force 
chronology of attacks, can be the basis for corroboration 
notwithstanding largely vague accounts from the veteran or 
accounts of events that are not verifiable, the Board has 
considered them, as explained above.  Nonetheless, based on 
the totality of the evidence, it concludes that the record 
does not sufficiently establish a PTSD stressor.     

In light of the foregoing, the Board must find that the 
record does not sufficiently support a conclusion that the 
veteran engaged in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  There must be credible supporting 
evidence that the alleged stressor actually occurred to 
warrant service connection.  See Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Nor has 
the veteran advanced the occurrence of a non-combat stressor, 
in the alternative, sufficient to permit further 
corroboration efforts.  In conclusion, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In a September 2001 letter sent before issuance of the rating 
decision from which this appeal stems, VA informed the 
veteran of the basic service connection criteria, and that, 
if he identifies the sources of evidence pertaining thereto, 
then VA would assist him in obtaining it, but that he 
ultimately is responsible for substantiating his claim with 
evidence not in federal custody.  The letter also informed 
him that he must provide a detailed stressor statement, 
enclosing a stressor questionnaire, which is subject to 
verification.  

While VA did not literally ask the veteran to "supply 
everything he has" concerning PTSD, the Board finds no 
prejudicial error.  The veteran was given a stressor 
questionnaire, which he returned.  He subsequently submitted 
additional stressor statements.  The basis of the RO denial, 
as evidenced, in particular, the Statement of the Case (SOC), 
was the lack of a verified stressor.  The veteran knew a 
verified stressor was key to his claim; that was the main 
focus of his Board hearing testimony.  The RO and the Board 
have noted the evidence reflects a PTSD diagnosis and a 
favorable nexus opinion, but which are based on an 
uncorroborated stressor.  The veteran had ample notice of the 
importance of a verified stressor and time during the appeal 
period to supply a sufficiently detailed account of 
stressors.  Also, the RO cited 38 C.F.R. § 3.159, from which 
the "fourth element" is derived, in the SOC.  In light of 
these considerations, the failure to strictly comply with the 
"fourth element" notice requirement is non-prejudicial.   

Further, in April 2006, VA sent the veteran a letter 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), advising him as to how VA evaluates degree of 
service-connected disabilities and what criteria determine 
the assignment of effective dates for service connection and 
disability ratings.  To the extent the letter did not 
explicitly address how "veteran" status is shown, the 
failure to do so is immaterial as it is undisputed that the 
veteran here has such status by virtue of his active service.  
As for notice that a diagnosis of the claimed disability and 
evidence of nexus between that disability and service are 
requisite, that, too, is not at issue, as the record 
demonstrates a PTSD diagnosis, and the veteran has had notice 
that a PTSD diagnosis and nexus opinion must be based on a 
corroborated stressor.  

Further, the Board finds no prejudicial error as to the 
timing of the notice.  Even after the Board hearing, the 
veteran had an additional 60 days to supply more evidence, 
but did not do so.  Neither he nor his representative 
specifically argued a notice defect; neither reported that 
additional evidence exists, but more time is needed to submit 
it or that assistance is needed to obtain it.  

Based on all of the above considerations, the Board finds no 
prejudice has occurred due to timing or inadequate content of 
notice.  See generally Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, stressor statements, hearing testimony, and lay 
statement.  Despite appropriate notice during appeal, the 
veteran has not identified sources of missing, pertinent 
evidence.  Based on the foregoing, the Board concludes that 
VA's duty to assist was met.    


ORDER

Service connection for PTSD is denied.


REMAND

At the May 2006 Board hearing, the veteran testified that he 
was treated for skin problems in service, at the Mountain 
Home AFB medical facility in Idaho.  In particular, he 
reported that he had surgery to remove skin growths at 
Mountain Home AFB.  Although the service medical records 
include some entries indicating treatment and surgery there, 
surgical records, themselves, for instance, are not of record 
and should be obtained on remand.  VA has a duty to obtain 
such records as they are deemed to be in federal custody. 

Second, at the hearing, the veteran testified that Dr. K. 
McDonald, a private dermatologist, is treating him for the 
claimed skin problems.  Such testimony indicates that the 
claimed disability may be manifested currently, 
notwithstanding lack of diagnosis of an active dermatological 
problem as of the August 2004 VA medical examination.  Dr. 
McDonald's records should be obtained on remand.  

At the hearing the undersigned advised the veteran and his 
representative that the record would be kept open for 60 days 
to allow submittal of Dr. McDonald's records and/or 
additional etiology evidence.  No additional evidence has 
been submitted.  As the case must be placed on remand status, 
the veteran has another opportunity to submit such records 
himself if any exist. 

Based on the foregoing, the following actions are directed on 
remand:  

1.  Obtain any additional records of 
surgery for removal of skin growths at the 
Mountain Home AFB medical facility 
(Idaho), which occurred in January 1969.  
If additional records do not exist, then 
obtain written confirmation of that 
determination.  

2.  Advise the veteran that he may submit 
any lay or medical evidence not already of 
record concerning his claimed skin 
problems.  

3.  Assist the veteran in obtaining Dr. 
McDonald's records consistent with the 
duty to assist.  Advise him that he can 
submit the records himself, or, if he 
desires VA assistance, that he should 
execute a records release authorization to 
permit VA to obtain them directly on his 
behalf.

4.  After completing all of the above, 
readjudicate the claim based on a review 
of the whole record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
provide the veteran and his representative 
an opportunity to respond thereto.  Then, 
if in order, return the appeal to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


